DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 8, 14, 16, 21 – 28 and 31 – 36. Claims 9 – 13, 15, 17 – 20 and 29 – 30 have been cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 8, 14 and 16 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ichino (CN 102438495 A) in view of Conrad (U.S. Patent Publication No. 2014/0237759 A1).
Regarding Independent Claim 1, Ichino teaches a surface cleaning apparatus (hand-held electric vacuum cleaner, 1) comprising: a housing (cleaner body, 2) supporting a suction source (electric blower, 28) including a motor (motor assembly, 28a) with an axle (Annotated Fig. 11) that rotates a fan (fan assembly, 28b) about an axle axis (Annotated Fig. 11); and a dirt collection container  (dust collecting case, 31) having an elongate axis (Annotated Fig. 11), and wherein the axis of the axle (Annotated Fig. 11) of the motor (28b) is offset (Annotated Fig. 11) from the elongate axis (Annotated Fig. 11) of the dirt collection container (31), and wherein the axle axis (Annotated Fig. 11) extends entirely outside the dirt collection container (31; Fig. 11).  

    PNG
    media_image1.png
    790
    805
    media_image1.png
    Greyscale

Ichino does not teach a cyclonic separation device for separating dirt from an airflow passing through the apparatus, the cyclonic separation device having an elongated axis that is substantially horizontal in normal use, wherein the apparatus wherein the elongate axis of the dirt collection container is transverse to an axis of the axle of the motor.
Conrad, however, teaches a cyclonic separation device (cyclone bin assembly, 910) for separating dirt from an airflow passing through the apparatus (Paragraphs [0090] – [0093]), the cyclonic separation device (910) having an elongated axis (920), about which air rotates in the cyclonic separation device (arrows flowing around axis, 920; Fig. 6), that is substantially horizontal (Fig. 6) in normal use (Fig. 2; further the limitation is directed toward the intended use of the device and it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations), wherein the apparatus wherein the elongate axis (918) of the dirt collection container (914) is transverse to an axis (926) of the axle of the motor (suction motor, 911; Fig. 6).

    PNG
    media_image2.png
    542
    575
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    730
    554
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ichino to further include a cyclonic separation device for separating dirt from an airflow passing through the apparatus, the cyclonic separation device having an elongated axis that is substantially horizontal in normal use, wherein the elongate axis of the dirt collection container is transverse to an axis of the axle of the motor, as taught by Conrad to provide a device where the dis-entailed dirt exit through the dirt outlet is improved.
Regarding Claim 2, Ichino, as modified, teaches the apparatus (1) wherein the apparatus (1) includes a floor head (suction head, 5; Fig. 1) and an elongate member (extension tube, 4; Fig. 1) connecting the floor head (5) to the housing (2), said elongate member (4) including a passage (passage of front end of inner pipe, 4b; Fig. 1) for carrying dirt-laden air from the floor head (5) to the dirt collection container (31; Paragraphs [0039] and (0099] – [0100]).  
Regarding Claim 3, Ichino, as modified, teaches the apparatus (1) wherein the elongate axis (Annotated Fig. 11) of the dirt collection container (31) is substantially horizontal in normal use (Fig. 1 and 10 – when 41 is directed down, the dirt collection container is horizontal in normal use).  
Regarding Claim 4, Ichino, as modified, teaches the apparatus (1) wherein while the elongate axis (Annotated Fig. 11) of the dirt collection container (31) is substantially horizontal and the axis of the axle of the motor (28b) extends towards the floor head (5), the axle axis (Annotated Fig. 11) is positioned underneath the axis of the dirt collection container (31; Annotated Fig. 11).  
Regarding Claim 5, Ichino, as modified, teaches the apparatus (1) wherein while the elongate axis (Annotated Fig. 11) of the dirt collection container (31) is substantially horizontal and the axis of the axle (Annotated Fig. 11) of the motor (28b) extends towards the floor head (5), the axle axis (Annotated Fig. 11) is positioned underneath a lowermost wall (shown at 32; Fig. 8) of the dirt collection container (31; Fig. 8).  
Regarding Claim 6, Ichino, as modified, teaches the apparatus (1) wherein an elongate axis (Annotated Fig. 8) of the elongate member (Annotated Fig. 8) is substantially parallel (Annotated Fig. 8) with the axis of the axle of the motor (28b; Annotated Fig. 8).  

    PNG
    media_image4.png
    774
    1119
    media_image4.png
    Greyscale

Regarding Claim 7, Ichino, as modified, teaches the apparatus (1) wherein the axes (Annotated Fig. 8) of the elongate member (Annotated Fig. 8) and the axle of the motor (Annotated Fig. 8) are offset from each other (Annotated Fig. 8).  
Regarding Claim 8, Ichino, as modified, teaches the apparatus (1) wherein in normal use the axis (Annotated Fig. 8) of the axle of the motor (Annotated Fig. 8) is positioned beneath the axis (Annotated Fig. 8) of the elongate member (Annotated Fig. 8).  
Regarding Claim 14, Ichino, as modified, teaches the apparatus as discussed in claim 2 above.
Ichino further teaches the apparatus further comprising a handle (13) graspable by a user (Fig. 4).
Ichino does not teach the apparatus wherein while the user grasps the handle and the floor head engages a floor surface, the elongate axis of the cyclonic separation device is substantially horizontal.
Conrad, however, teaches the apparatus (900) further comprising a handle (980) graspable by a user, while a user grasps the handle (980) and the floor head (908) engages a floor surface (Fig. 1) wherein while the  user grasps the handle (980) and the floor head (908) engages a floor surface (Fig. 1), the elongate axis (920) of the cyclonic separation device (913) is substantially horizontal (Figs. 1 and 6, when in use, the cyclonic separator axis can be oriented as shown in Fig. 6, thus the elongated axis is substantially horizontal in this configuration; Further, the limitation is the intended use of the apparatus and it has been held that the recitation with respect to the manner in which a claimed apparatus
is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647(1987)).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ichino to further wherein while the user grasps the handle and the floor head engages a floor surface, the elongate axis of the cyclonic separation device is substantially horizontal, as taught by Conrad since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding Claim 16, Ichino, as modified, teaches the apparatus as discussed in claim 1 above.
Ichino does not teach the apparatus wherein the elongate axis of the dirt collection container and the cyclonic separation device are parallel with each other and are substantially coaxial.
Conrad, however, teaches the apparatus (900) wherein elongate axis (918) of the dirt collection container (914) and the cyclonic separation device (920) are parallel with each other and are substantially coaxial (Fig. 6).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ichino to further include the elongate axis of the dirt collection container and the cyclonic separation device are parallel with each other and are substantially coaxial, as taught by Conrad to provide a device where the overall size of the cyclone bin assembly is reduced, thus providing a less bulky apparatus.
Regarding Claim 21, Ichino, as modified, teaches the surface cleaning apparatus (hand-held electric vacuum cleaner, 1) wherein in while a user grasps the handle (13) and the floor head (5) engages a floor surface (Fig. 1), the axis of the axle (Annotated Fig. 8) of the motor (28b) is positioned beneath the axis (Annotated Fig. 8) of the elongate member (Annotated Fig. 8).  
Regarding Claims 22, Ichino, as modified, teaches the surface cleaning apparatus (hand-held electric vacuum cleaner, 1) wherein an elongate axis (Annotated Fig. 11) of the dirt collection container (31) is substantially horizontal while a user grasps the handle (13) and the floor head (5) engages a floor surface (Fig. 1 and 10 – when 41 is directed down, the dirt collection container is horizontal while a user grasps the handle and the floor head engages a floor surface).  
Regarding Claims 23, Ichino, as modified, teaches all of the elements of claim 25 as discussed above.
Ichino does not teach the apparatus wherein an elongate axis of a cyclonic separation device is substantially horizontal while a user grasps the handle and the floor head engages a floor surface.  
Conrad, however, teaches the surface cleaning apparatus (900) wherein an elongate axis (916) of a cyclonic separation device (913) is substantially horizontal (Annotated Fig. 6) while a user grasps the handle (980) and the floor head (908) engages a floor surface (Fig. 1 and 6 – when in use, the cyclonic separation axis can be orientated as shown in Fig. 6, thus the elongated axis is substantially horizontal as user grasps the handle and the floor head engages a floor surface).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ichino to further include an elongate axis of a cyclonic separation device is substantially horizontal while a user grasps the handle and the floor head engages a floor surface, as taught by Conrad since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding Claim 24, Ichino, as modified, teaches all of the elements of claim 23 as discussed above.
Ichino does not teach the apparatus wherein elongate axes of the dirt collection container and the cyclonic separation device are parallel with each other and are substantially coaxial.
Conrad, however, teaches the apparatus (900) wherein elongate axes (920) of the dirt collection container (914) and the cyclonic separation device (913) are parallel with each other and are substantially coaxial (Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ichino to further include the elongate axes of the dirt collection container and the cyclonic separation device are parallel with each other and are substantially coaxial, as taught by Conrad to provide a device where the overall size of the cyclone bin assembly is reduced, thus providing a less bulky apparatus.
Regarding Claim 25, Ichino, as modified, teaches the surface cleaning apparatus (hand-held electric vacuum cleaner, 1) wherein the housing (2) includes a handle (13) for holding the apparatus (1) and a floor head (5) for engaging a floor surface (Fig. 1).  
Regarding Claim 26, Ichino, as modified, teaches the surface cleaning apparatus (hand-held electric vacuum cleaner, 1) wherein the elongate member (4) is disconnectable from the floor head (5; via connecting pipe, 5b; Paragraph [0040]).  
Regarding Claim 27, Ichino, as modified, teaches the surface cleaning apparatus (hand-held electric vacuum cleaner, 1) wherein the elongate member (4) is disconnectable from the housing (2; via 41; Paragraph [0039]).  
Regarding Claim 28, Ichino, as modified, teaches the surface cleaning apparatus (hand-held electric vacuum cleaner, 1) wherein the housing (2) is operable as a handheld surface cleaning apparatus when the elongate member (4) and floor head (5) are disconnected therefrom (Fig. 2).

Claims 31 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ichino (CN 102438495 A) in view of Conrad (U.S. Patent Publication No. 2014/0237759 A1) and Dai (CN 203914775 U) as cited by Applicant.
Regarding Claim 31, Ichino, as modified, teaches all of the elements of claim 14 as discussed above.
Ichino does not teach the apparatus wherein the handle includes a first user graspable portion and a second user graspable portion, the first user graspable portion extending parallel to the elongate member, and the second user graspable portion extending perpendicular to the first user graspable portion.  
Dai, however, teaches the apparatus (Fig. 1) wherein the handle (3) includes a first user graspable portion (Annotated Fig. 1) and a second user graspable portion (Annotated Fig. 1), the first user graspable portion (Annotated Fig. 1) extending parallel to the elongate member (2), and the second user graspable portion (Annotated Fig. 1) extending perpendicular to the first user graspable portion (Annotated Fig. 1).  

    PNG
    media_image5.png
    468
    547
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ichino to further include the handle includes a first user graspable portion and a second user graspable portion, the first user graspable portion extending parallel to the elongate member, and the second user graspable portion extending perpendicular to the first user graspable portion, as taught by Dai since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding Claim 32, Ichino, as modified, teaches all of the elements of claim 31 as discussed above.
Ichino does not teach the apparatus wherein the handle is L-shaped. 
Dai, however, teaches the apparatus wherein the handle (3) is L-shaped (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ichino to further include t the handle is L-shaped, as taught by Dai since such a modification would have involved a mere change in the size of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 33, Ichino, as modified, teaches all of the elements of claim 31 as discussed above.
Ichino does not teach the apparatus wherein the elongate axis of the dirt collection container is transverse to the first user graspable portion of the handle and the second user graspable portion of the handle.  
Dai, however, teaches the apparatus (Fig. 1) wherein the elongate axis (A) of the dirt collection container (Annotated Fig. 1) is transverse to the first user graspable portion (Annotated Fig. 1) of the handle (3) OR the second user graspable portion of the handle (Annotated Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ichino to further include the elongate axis of the dirt collection container is transverse to the first user graspable portion of the handle and the second user graspable portion of the handle, as taught by Dai since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding Claim 34, Ichino, as modified, teaches all of the elements of claim 17 as discussed above.
Ichino does not teach the apparatus wherein further comprising a battery pack located forwardly of the front end of the motor.
Dai, however, teaches, the apparatus (Fig. 2) wherein further comprising a battery pack (70) located forwardly of the front end of the motor (5; Fig. 2).  
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ichino to further include a battery pack located forwardly of the front end of the motor, as taught by Dai since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding Claim 35, Ichino, as modified, teaches all of the elements of claim 34 as discussed above.
Ichino does not teach the apparatus wherein the battery pack is located below the dirt collection container.  
Dai, however, teaches the apparatus wherein the battery pack (70) is located below the dirt collection container (8; bottom portion of battery pack 70 is located lower than or below dust container, 8).  
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ichino to further include the battery pack is located below the dirt collection container, as taught by Dai since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding Claim 36, Ichino, as modified, teaches all of the elements of claim 34 as discussed above.
Ichino does not teach the apparatus wherein the battery pack is a non-removable battery pack.
Dai, however, teaches the battery pack (70) is a non-removable battery pack (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ichino to further include the battery pack is located below the dirt collection container, as taught by Dai since it has been held that forming a part to be non-removable involves only routine skill in the art. 
Response to Arguments
Applicant's arguments, filed April 29, 2022 with respect to the rejection of claims 33 under USC 112(b) have been fully considered and are persuasive, therefore the rejection has been withdrawn.
Applicant's arguments, filed April 29, 2022 with respect to the rejection of claims 1 – 8 and 23 – 24 under USC 103 have been fully considered and not persuasive, therefore the rejection has been maintained.  
Applicant argues that one would not look to modify Ichino with the cyclonic separation device of Conrad.
Examiner respectfully disagrees. In response to applicant's argument that one would not look to modify Ichino with the cyclonic separation device of Conrad, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Further, it is well known in the art to provide a cyclonic separator with a vacuum/blower combination as shown in U.S. Patent Publication No. 2015/0283979 A1 to Oh et al, where it discloses a cleaner that has a suction/spray nozzle, 30 that is used for suction and blowing and further incorporates the principle of cyclone/multistage collecting structure as the design for the collecting part.
Applicant further argues that neither Ichino, nor Conrad disclose a cyclonic separation device for separating dirt from an airflow passing through the apparatus, the cyclonic separation device having an elongated axis about which air rotates in the cyclonic separation device that is substantially horizontal in normal use.
Examiner respectfully disagrees.  Conrad teaches a cyclonic separation device (cyclone bin assembly, 910) for separating dirt from an airflow passing through the apparatus (Paragraphs [0090] – [0093]), the cyclonic separation device (910) having an elongated axis (920) about which air rotates in the cyclonic separation device that is substantially horizontal (Fig. 6) in normal use (Fig. 2).  Further, the limitation claimed is the intended use of the apparatus and it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723